               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII


BRIAN J. NICHOLSON,         )         CIVIL NO. 17-00508 HG-KJM
                            )
               Plaintiff,   )
                            )
          vs.               )
                            )
NANCY A. BERRYHILL, Acting  )
Commissioner of Social      )
Security,                   )
                            )
               Defendant.   )
____________________________)
      ORDER REVERSING THE DECISION OF THE SOCIAL SECURITY
 ADMINISTRATION COMMISSIONER AND REMANDING THE CASE FOR FURTHER
                           PROCEEDINGS


     This case involves the appeal of the Social Security

Administration Commissioner’s denial of Disability Insurance

Benefits and Supplemental Security Income benefits to Plaintiff

Brian J. Nicholson.

     On April 6, 2015, Plaintiff filed applications for

Disability Insurance Benefits and Supplemental Security Income

pursuant to Titles II and XVI of the Social Security Act.

Plaintiff claims that he has been disabled since March 25, 2015

on the basis of a hip fracture, osteoporosis, lumbar spine

degenerative disease, a right femur fracture, and seizures.

     The Social Security Administration denied Plaintiff’s

applications for Disability Insurance Benefits and Supplemental


                                  1
Security Income.    Following an administrative hearing, the

Administrative Law Judge (“ALJ”) held that Plaintiff was not

disabled for a period which lasted or was expected to last for a

continuous period of one year at any time from March 25, 2015

through the date of the ALJ’s decision of April 18, 2017.      The

Appeals Council denied Plaintiff's request for review and

Plaintiff appealed to this Court.

     The Court REVERSES the decision of the Social Security

Administration Commissioner and REMANDS the case for further

evaluation.

     Remand is necessary to allow the Administrative Law Judge to

address the opinions of Plaintiff’s treating and examining

physicians.


                         PROCEDURAL HISTORY


     On April 6, 2015, Plaintiff Brian J. Nicholson filed an

application for Disability Insurance Benefits with the Social

Security Administration.    (Administrative Record (“AR”) at pp.

18, 192-195, ECF No. 15).    On the same date, Plaintiff Nicholson

filed an application for Supplemental Security Income.    (AR at

pp. 18, 196-201).

     On June 11, 2015, the Social Security Administration denied

Plaintiff’s initial applications for Disability Insurance

Benefits and Supplemental Security Income.    (AR at pp. 81-100,


                                  2
127).

     On September 8, 2015, the Social Security Administration

denied Plaintiff’s motion for reconsideration.    (AR at pp. 101-

26, 133).    Following the denials, Plaintiff sought a hearing

before an Administrative Law Judge (“ALJ”).

     On March 2, 2017, an ALJ conducted a hearing on Plaintiff’s

applications.   (AR at pp. 39-80).

     On April 18, 2017, the ALJ issued a written decision denying

Plaintiff’s applications.    (AR at pp. 18-27).   Plaintiff filed an

appeal with the Appeals Council and submitted additional evidence

on appeal.   (Supplemental to the AR at pp. 648-57, ECF No. 20).

     On August 18, 2017, the Appeals Council denied further

review of Plaintiff’s applications and rendered the ALJ’s

decision as the final administrative decision by the Commissioner

of Social Security.    (AR at pp. 1-4, ECF No. 15).

     On October 11, 2017, Plaintiff sought judicial review of the

Commissioner of Social Security’s final decision to deny his

applications for Disability Benefits and Supplemental Security

Income in this Court pursuant to 42 U.S.C. § 405(g).    (Complaint

for Review of Social Security Disability and Supplemental

Security Income Benefits Determinations, ECF No. 1).

     On January 16, 2018, the Government filed the Administrative

Record.   (ECF No. 15).

     On January 22, 2018, the Magistrate Judge issued a briefing


                                  3
schedule.   (ECF No. 16).

     On March 16, 2018, Plaintiff filed PLAINTIFF’S OPENING

BRIEF.   (ECF No. 17).

     On April 26, 2018, the Parties filed a STIPULATION FOR

EXTENSION OF TIME TO FILE THE SUPPLEMENTAL CERTIFIED

ADMINISTRATIVE RECORD AND REVISED BRIEFING.       (ECF No. 18).

     On April 27, 2018, the Court issued a revised briefing

schedule and a deadline for the Government to file the

Supplemental Certified Administrative Record.       (ECF No. 19).

     On May 4, 2018, the Government filed the Supplemental

Certified Administrative Record.       (ECF No. 20).

     On June 18, 2018, Plaintiff filed PLAINTIFF’S AMENDED

OPENING BRIEF.    (ECF No. 21).

     On July 18, 2018, Defendant filed DEFENDANT’S ANSWERING

BRIEF.   (ECF No. 22).

     On August 9, 2018, Plaintiff filed PLAINTIFF’S REPLY BRIEF.

(ECF No. 23).

     On August 16, 2018, the Government requested a continuance

of the hearing.    (ECF No. 24).

     On the same date, the Court granted the Government’s request

to continue the hearing.    (ECF No. 25).

     On October 29, 2018, the Court held a hearing on Plaintiff’s

appeal of the decision of the Social Security Administration

Commissioner.


                                   4
                              BACKGROUND


       Plaintiff is a 46 year old male.    (Administrative Record

(“AR”) at p. 41, ECF No. 15).    Plaintiff suffers from

osteoporosis, a seizure disorder, lumbar degenerative disc

disease, and hip pain due to a previously broken right femur that

rendered his right leg shorter than his left.      (Id. at p. 41).

       From 2002 until March 2015, Plaintiff worked full-time in

the restaurant industry as a server, manager, and bartender.

(Id. at pp. 43-49, 221).    Plaintiff attended the Culinary

Institute of America for one year and received Master in Wine I

and II certificates.    (Id. at p. 42).

       On March 24, 2015, Plaintiff had a grand mal seizure,

causing him to fall and break his right femur.      (Id. at pp. 309-

19).    Plaintiff was hospitalized and underwent surgery that

required a titanium rod to be placed in his right leg, shortening

his leg by at least one inch.    (Id. at pp. 50, 309-19).

Plaintiff states that as a result, he suffers from consistent

pain in his hips and back and he requires a cane to ambulate.

(Id. at pp. 50-53).

       On April 6, 2015, Plaintiff filed applications for

Disability Insurance benefits and for Supplemental Security

Income, alleging that he has been disabled following the March

24, 2015 grand mal seizure.    (Id. at pp. 192-201).

       Plaintiff’s initial applications were denied.    Plaintiff

                                  5
sought reconsideration which was also denied by the Social

Security Administration.    Following the denial of Plaintiff’s

request for reconsideration, a hearing was held before an

Administrative Law Judge on March 2, 2017.

       On April 18, 2017, the Administrative Law Judge denied

Plaintiff’s applications for Disability Insurance and

Supplemental Security Income benefits.    (Id. at pp. 18-27).    The

Administrative Law Judge found that although Plaintiff could not

perform his previous work as a server, there was work that

existed in significant numbers in the economy that Plaintiff

could perform.    (Id. at pp. 24-27).   The Administrative Law Judge

relied on the testimony of a vocational expert to find that

someone with Plaintiff’s limitations could perform work as a

Cashier II, Storage Facility Rental Clerk, and Furniture Rental

Consultant.    (Id. at p. 26).

        Plaintiff sought review of the Administrative Law Judge’s

decision with the Appeals Council and submitted additional

medical evidence.    (Supplemental Administrative Record at pp.

648-57, ECF No. 20).    The Appeals Council denied Plaintiff's

request for review and rendered a final administrative decision

by the Commissioner of Social Security.    (AR at pp. 1-4, ECF No.

15).

                         STANDARD OF REVIEW


       A claimant is disabled under the Social Security Act if he

                                  6
or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental

impairment which ... has lasted or can be expected to last for a

continuous period of not less than 12 months.”   42 U.S.C. §

423(d)(1)(A); see 42 U.S.C. § 1382c(a)(3)(A); Burch v. Barnhart,

400 F.3d 676, 679 (9th Cir. 2005).

     A decision by the Commissioner of Social Security must be

affirmed by the District Court if it is based on proper legal

standards and the findings are supported by substantial evidence

on the record as a whole.   See 42 U.S.C. § 405(g); Andrews v.

Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

     Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”   Richardson v. Perales, 402 U.S. 389, 401 (1971);

see also Tylitzki v. Shalala, 999 F.2d 1411, 1413 (9th Cir.

1993).


                             ANALYSIS


I.   Plaintiff’s Work History Prior to His Alleged On-Set Date of
     Disability on March 25, 2015


     From January 2002 until March 2007, Plaintiff worked as the

assistant food and beverage director at Renaissance Hotels on the

mainland.   (AR at pp. 48, 221, ECF No. 15).   Plaintiff’s duties

included staff development, inventory, and ordering the beverages


                                 7
and food for the hotel chain.      (Id. at p. 48).   Following that

position, Plaintiff worked at a boutique resort in San Francisco

for one year where he was employed as the beverage manager.       (Id.

at pp. 46-48, 221).      Plaintiff was responsible for developing the

wine list, ordering inventory, staff training, and creating

cocktails for the resort.      (Id. at pp. 46-47).

      From March 2008 until November 2014, Plaintiff worked full-

time as a server in fine dining restaurants in California.        (Id.

at pp. 44-46, 221).      From November 2014 until March 2015,

Plaintiff worked as a server in fine dining restaurants on Maui.

(Id.)      Plaintiff’s work as a server required him to wait on

tables, take orders, deliver food to tables, prepare the

restaurant for diners and clean the restaurant following service.

(Id. at pp. 44-46).      Plaintiff stated that he lifted trays of

food weighing about 20 pounds nearly 30 or 40 times a day.        (Id.

at p. 45).


II.   Plaintiff’s Various Injuries And Medical Treatment Beginning
      on March 24, 2015

      A.      First Injury - Grand Mal Seizure And Fall on March 24,
              2015 Requiring Surgery And Metallic Rod In His Femur


      On March 24, 2015, Plaintiff suffered a grand mal seizure.

(AR at pp. 49, 309-19, ECF No. 20).      Plaintiff had previously

suffered one seizure when he was 19 years old, but he had not had

a seizure in 25 years.      (Id. at p. 50).   Plaintiff was on the


                                    8
island of Lanai on March 24, 2015, and early in the morning was

in the bathroom when “everything went black.”         (Id. at pp. 49-

50).    Plaintiff was taken to the emergency room by ambulance and

transported to the island of Maui where he was hospitalized for

six days at Maui Memorial Medical Center.         (Id. at pp. 309-19).

Plaintiff broke his femur bone in his right leg as a result of

falling on concrete when he had his seizure.         (Id. at p. 309).

The emergency room records stated that Plaintiff had alcohol

dependence and alcohol withdrawal syndrome.         (Id.)

       Two days after the grand mal seizure, on March 26, 2015,

Plaintiff underwent surgery to insert a metal rod in his right

femur, performed by orthopaedic surgeon Dr. Douglas Ching, M.D.

(Id. at p. 310).         Plaintiff developed a large bruise over the

surgical site.         He participated in physical therapy and

occupational therapy.         He was ambulating with a cane.   (Id. at p.

310).       Plaintiff was instructed not to put any weight on his

right leg.       (Id.)    As a result of the surgery, Plaintiff suffered

from “shortening and abduction of right lower extremity.”         (Id.

at p. 313).         Plaintiff was discharged on March 30, 2015.   (Id. at

pp. 309-10).


       B.      Plaintiff’s Evaluations Following His March 26, 2015
               Surgery

               1.     Evaluations By Orthopaedic Surgeon Dr. Douglas
                      Ching, M.D. and Initial Physical Therapy



                                       9
     On April 10, 2015 and May 8, 2015, Plaintiff returned to the

orthopaedic surgeon, Dr. Douglas Ching, M.D., following his femur

surgery.   (Id. at pp. 320-22).   Dr. Ching found the metallic rod

and screws placed in Plaintiff’s femur were healing properly and

there were no new fractures.    (Id. at p. 322).

     Dr. Ching issued a prescription for Plaintiff to attend

physical therapy for 2-3 days a week for six weeks beginning on

May 18, 2015.    (Id. at pp. 325-26).    Plaintiff attended physical

therapy sessions on May 18, 20, and 27, 2015, June 1, 5, 8, 12,

15, 19, and 26, 2015, and July 3, 2015. (Id. at pp. 334-46).

     The right femur fracture did not heal well due to Plaintiff

suffering from osteoporosis.    (Id. at pp. 57-58).


           2.     Evaluations By Plaintiff’s Primary Physician, Dr.
                  Anne Biedel And Continued Physical Therapy


     The record reflects that Dr. Anne Biedel, M.D., Plaintiff’s

primary care physician, examined Plaintiff more than 25 times

over the period of June 2015 to September 2016.

     On June 9, 2015, Plaintiff was examined by Dr. Biedel.     (Id.

at p. 370).     Dr. Biedel reported that following Plaintiff’s March

2015 seizure, Plaintiff continued to see his orthopaedic surgeon,

Dr. Ching, who was treating Plaintiff’s fractured right femur.

Dr. Biedel stated that Plaintiff did not like how the anti-

seizure medications made him feel.      (Id.)

     On June 23, 2015, Plaintiff was again examined by Dr.

                                  10
Biedel.     (Id. at p. 368).      Plaintiff complained of pain and

stated that he was having trouble sleeping but had continued to

go to physical therapy for his right femur fracture which had not

completely healed.        (Id.)

     Dr. Biedel issued a prescription for Plaintiff to attend

further physical therapy.         (Id. at p. 371).   The prescription was

for Plaintiff to attend physical therapy for 2 days a week for

four weeks.       (Id.)   Plaintiff attended physical therapy on July

3, 2015.     (Id. at p. 335).


     C.      Plaintiff’s Second Injury - Fall Causing Knee Pain And
             Toe Fractures On July 5, 2015


     On July 5, 2015, Plaintiff was at the beach when “he got

slammed while trying to come out of the water, he hit his knee

into the bottom of the sand and had a hard time getting out.”

(Id. at p. 367).       The following day, on July 6, 2015, Plaintiff

was examined by Dr. Biedel a third time.         He had pain in his leg

and knee from the fall at the beach as it was where “he had a

previous fracture and metal placed.”         (Id.)

     Plaintiff was examined again by Dr. Biedel three days later

on July 9, 2015.       (Id. at p. 366).    Plaintiff required the use of

crutches and reported pain in his right knee and in his toes and

feet.     (Id.)     Plaintiff expressed problems sleeping and

ambulating.       X-rays of Plaintiff’s toes were taken and revealed

fractures.     Plaintiff was required to tape his toes to allow the

                                      11
fractures to heal.   (Id.)

     Dr. Biedel continued to regularly examine Plaintiff and saw

him for appointments on August 10, September 22, October 20,

November 10, December 3, December 8, and December 28, 2015.       (Id.

at pp. 482-88).   Dr. Biedel continued to examine Plaintiff in

2016 and saw him for appointments on January 7, January 26,

January 27, February 2, February 11, February 18, February 23,

February 25, March 9, April 11, May 7, May 23, June 30, August

10, August 30, and September 27, 2016.     (Id. at pp. 445-481).

     Dr. Biedel referred Plaintiff to specialists in order to

assess the severity of his infirmities.     Plaintiff was referred

to Neurosurgeon Dr. Thomas Rogers, M.D., Endocrinologist Dr.

Frank Singer, M.D., and Neurologist Dr. George E. Powell, M.D.

Each of the physicians examined and treated Plaintiff.


     D.   Plaintiff’s Third Injury - Fall In The Bathtub Causing
          Lacerations And Spine Fractures on January 24, 2016


     On January 24, 2016, Plaintiff fell in his bathtub and was

injured for a third time.    (Id. at p. 480).     During the fall,

Plaintiff hit his head on the shower then fell back and hit his

head on the rim of the tub.    (Id.)    Plaintiff suffered

lacerations on his head and scalp.     (Id.)   On January 26, 2016,

Plaintiff was examined by Dr. Biedel.     (Id.)

     On January 28, 2016, Plaintiff was referred for a bone

density and vertebral assessment due to his reports of pain in

                                 12
his back after the fall.   Plaintiff was diagnosed with

osteoporosis.   (Id. at p. 491).

     On February 2, 2016, Plaintiff continued to have pain in his

head and back as a result of the fall on January 24, 2016.

Imaging of Plaintiff’s skull was conducted.         (Id. at p. 478).

Plaintiff was prescribed medication for his pain and sciatica.

(Id.)

     On February 24, 2016, Plaintiff was referred by Dr. Biedel

for a spine x-ray.   (Id. at p. 387).       The x-ray revealed a severe

compression fracture in one of Plaintiff’s vertebrae and a mild

compression fracture in another.        (Id.)   The x-ray stated the

cause of the fractures was “underlying osteoporosis.”         (Id.)

     On March 8, 2016, Plaintiff was referred by Dr. Biedel for

magnetic resonance imagining (MRI) of Plaintiff’s spine.         (Id. at

p. 388).   Plaintiff’s fall on January 24, 2016 caused a burst

fracture and a compression fracture in his spine.         (Id. at pp.

384-85).   There were also osteoporotic fractures in his spine.

Neurosurgeon Dr. Thomas Rogers, M.D. conducted the MRI.         (Id.)

He prescribed a back brace for Plaintiff and told Plaintiff that

he could not work given the severity of his osteoporosis

condition.   (Id. at pp. 385-86).

     Plaintiff continued to attend his appointments with Dr.

Biedel and complained that despite attending physical therapy he

was suffering from pain in his hips, knee, and his back. (Id. at


                                   13
pp. 445-89).

     Dr. Biedel issued further prescriptions for physical therapy

on September 8, 2015, December 17, 2015, February 24, 2016, and

April 6, 2016.    (Id. at pp. 393-97).    Plaintiff attended physical

therapy on August 6, 14, 19, 26, 28, and September 2, and 4, 2015

(Id. at pp. 329-33, 374-75, 516-519). Plaintiff attended therapy

on October 12, 19, 21, 26, 29, November 12, 16, 21, 30, December

14, 15, 18, 21, 22, and January 6, 12, and 21, 2016.      (504-15,

541-554).


     E.     Plaintiff’s Fourth Injury - Second Grand Mal Seizure on
            May 17, 2016


     On May 17, 2016, Plaintiff had a second grand mal seizure.

(Id. at p. 641).    Plaintiff went to the emergency room the

following day and had another seizure while waiting in the

emergency room.    (Id. at p. 647).   He was discharged to follow-up

with Dr. Biedel.    Dr. Biedel examined Plaintiff on May 23, 2016

and referred Plaintiff to Neurologist Dr. George Powell.      (Id. at

pp. 453-56).


     F.     Plaintiff’s Continued Treatment By Dr. Biedel


     Plaintiff continued to have appointments with Dr. Biedel and

complained of pain in his back, hips, and leg despite

medications.    (Id. at pp. 447-450).    On August 30, 2016, Dr.

Biedel found that Plaintiff was working on his strength through

                                 14
physical therapy but he “cannot stand very long in one place, has

to sit down often and take a rest, his low back and hips are very

painful still.”    (Id. at p. 447).

     On November 14, 2016, Dr. Biedel wrote a letter for

Plaintiff’s Social Security proceedings, explaining that he was

disabled as a result of an epileptic seizure disorder.    (Id. at

p. 624).   Dr. Biedel also concluded that Plaintiff suffered from

gastrointestinal and abdominal problems, neurological issues,

psychological problems, and osteoporosis.    (Id. at p. 625).

     On May 26, 2017, following Plaintiff’s hearing before the

ALJ, Dr. Biedel wrote a letter to the Social Security

Administration Appeals Council setting forth her treatment

history of the Plaintiff.    She explained that after two years of

treatment following his fractured femur in March 2015, Plaintiff

continued to suffer from multiple physical problems including a

seizure disorder, severe osteoporosis with current pathological

fractures, and compression fractures in his back.    (Supplemental

AR at p. 652).    Dr. Biedel described Plaintiff’s condition as

follows:

     Mr. Nicholson continued to suffer pathological
     fractures in his spine from severe osteoporosis. He
     has continued to have difficulties walking, standing
     and sitting for very long due to pain in his right hip
     and knee which he injured after another fall. Because
     of his lumbar fractures and degeneration of discs he
     also has a radiculopathy that causes his left leg to
     feel numb and painful. He must use a cane to stabilize
     his gait.


                                 15
     I have prescribed medications to help with nerve pain,
     muscle and bone pain and osteoporosis. He is unable to
     tolerate the oral medications for osteoporosis due to
     severe gastritis.... Mr. Nicholson is in constant pain.
     He is unsteady on his feet and cannot tolerate staying
     in certain positions for very long. He is in constant
     danger of falling and breaking bones.

     (Id.)


     G.      Evaluations By State of Hawaii Department of Human
             Services Physician, Dr. Kenneth Kau, M.D.


     Plaintiff was examined three times by Dr. Kenneth Kau, M.D.,

of the State of Hawaii Department of Human Services to evaluate

Plaintiff’s employability and eligibility for State benefits.

(Id. at pp. 555-64).


             1.   Dr. Kau’s First Examination


     On July 20, 2016, Dr. Kau examined Plaintiff to evaluate

Plaintiff’s employability.     (AR at pp. 562-64, ECF No. 15).    Dr.

Kau reviewed Plaintiff’s prior medical records and conducted his

own examination.     (Id. at pp. 562-63).   Dr. Kau concluded that

Plaintiff suffered from seizures and osteoporosis.      (Id. at p.

563).     Dr. Kau found that Plaintiff was unable to work since the

discovery of spinal fractures four months earlier in March 2016.

(Id. at p. 561).     Dr. Kau found that Plaintiff had been pursuing

treatment for his ailments since at least March 2016.      (Id. at p.

563).

     Dr. Kau conducted a functional assessment of Plaintiff and

                                  16
concluded that Plaintiff had been unable to work since at least

March 2016.     Dr. Kau specifically found that Plaintiff could not

lift or carry any weight.    (Id. at p. 564).     Dr. Kau found that

Plaintiff was not able to participate in any activities except

treatment and rehabilitation due to his back fractures,

osteoporosis, and hip pain.      (Id.)   Plaintiff was ordered to

return for examination before November 2016 for reevaluation to

determine if there was improvement in his condition.        (Id.)


           2.     Dr. Kau’s Second Examination


     On October 26, 2016, Dr. Kau conducted a physical

examination of Plaintiff a second time.       (Id. at pp. 555-59).

Dr. Kau’s stated that Plaintiff had another seizure four days

prior on October 22, 2016, and he found that the seizure caused

Plaintiff to fall and suffer another back compression.        (Id. at

p. 556).

     Dr. Kau’s findings concurred with the opinions of

Plaintiff’s neurologist and primary physician, determining that

Plaintiff remained unable to work.       (Id. at p. 555).   Dr. Kau

found that Plaintiff suffered from a seizure disorder with

osteoporosis and lumbar fractures that made him “medically

unstable.”    (Id. at p. 556).    Plaintiff was ordered to return for

examination before February 2017 for reevaluation to determine if

there was improvement in his condition.       (Id. at p. 555).


                                   17
          3.     Dr. Kau’s Third Examination


     On January 25, 2017, Dr. Kau conducted a physical

examination of Plaintiff for a third time.     (Id. at pp. 635-37).

Dr. Kau concluded that Plaintiff continued to be incapacitated

and unable to work.    (Id. at p. 637).   Dr. Kau found that

Plaintiff would remain incapacitated for at least the next five

months, until May 25, 2017.    (Id.)   Dr. Kau’s examination

revealed that Plaintiff continued to have pain and weakness in

his lower extremities, hips, and back.     (Id. at p. 635).


          4.     Dr. Kau’s Conclusions


     The three examinations of Dr. Kau determined that Plaintiff

was unable to work from at least March 2016, when his vertebral

compressions were discovered, until at least May 25, 2017.

(Id. at pp. 561, 637).



III. Applicable Law


     The Social Security Administration has implemented

regulations establishing when a person is disabled so as to be

entitled to benefits under the Social Security Act, 42 U.S.C. §§

423, 1382c.    The regulations establish a five-step sequential

evaluation process to determine if a claimant is disabled.     The

Commissioner of the Social Security Administration reviews a

                                 18
disability claim for Supplemental Security Income by evaluating

the following:


     (1)   Is the claimant presently engaged in substantial
           gainful activity? If so, the claimant is not
           disabled. If not, proceed to step two.

     (2)   Is the claimant’s alleged impairment sufficiently
           severe to limit his ability to work? If not, the
           claimant is not disabled. If so, proceed to step
           three.

     (3)   Does the claimant’s impairment, or combination of
           impairments, meet or equal an impairment listed in
           20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
           the claimant is disabled. If not, proceed to step
           four.

     (4)   Does the claimant possess the residual functional
           capacity to perform his past relevant work? If
           so, the claimant is not disabled. If not, proceed
           to step five.

     (5)   Does the claimant’s residual functional capacity,
           when considered with the claimant’s age,
           education, and work experience, allow him to
           adjust to other work that exists in significant
           numbers in the national economy? If so, the
           claimant is not disabled. If not, the claimant is
           disabled.

     Stout v. Comm’r Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th

Cir. 2006) (citing 20 C.F.R. §§ 404.1520; 416.920).

     The claimant has the burden of proof at steps one through

four, and the Commissioner has the burden of proof at step five.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001).




                                19
IV.   The Administrative Law Judge Reviewed Plaintiff’s
      Application By Using The Five-Step Sequential Evaluation


      At Plaintiff’s March 2, 2017 administrative hearing, the

Administrative Law Judge (“ALJ”) for the Social Security

Administration reviewed Plaintiff’s claim by engaging in the

five-step sequential evaluation.

      The Parties agree there were no errors in the first three

steps of the administrative review process.

      At step one, the ALJ found that Plaintiff met the insured

status requirements for Supplemental Security Income through June

30, 2020.   (AR at p. 20, ECF No. 15).

      At step two, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since March 25, 2015, the date after

Plaintiff’s grand mal seizure, the alleged onset date of

Plaintiff’s disability.   (Id.)

      At step three, the ALJ found that Plaintiff has the

following severe impairments: hip fracture, osteoporosis, lumbar

spine degenerative disc disease, status post right femur

fracture, and seizures.   (Id.)

      The Parties disagree as to the ALJ’s evaluations at steps

four and five in the administrative review process.

      At step four, the ALJ reviewed the record and made a finding

as to Plaintiff’s residual functional capacity.   The ALJ found

that Plaintiff could not perform his past work but he could


                                  20
perform work as follows:

     [H]e can lift and/or carry 20 pounds occasionally and
     10 pounds frequently; he can stand and/or walk 3 hours
     in an 8-hour period, and he needs a medically-required
     hand-held assistive device such as a cane for extended
     ambulation; he can sit up to 6 hours total in an 8-hour
     period but only 2 hours at a time, after which he needs
     to reposition such as standing for 5 to 10 minutes; he
     cannot push and/or pull (e.g., operate foot controls or
     foot pedals) with the right lower extremity; he can
     frequently push and/or pull with the left lower
     extremity; he can occasionally climb ramps and stairs
     but never climb ladders, ropes, or scaffolds; he can
     occasionally balance and stoop; he cannot kneel,
     crouch, or crawl; he must avoid all exposure to extreme
     cold and extreme heat; he must avoid all exposure to
     hazardous machinery and unprotected heights, and; he
     cannot drive as an occupational requirement.

     (AR at pp. 22-24, ECF No. 15).

     At step five, the ALJ inquired with the vocational expert to

evaluate if there were other jobs that Plaintiff could perform.

The ALJ found that someone with Plaintiff’s limitations could

perform work as Cashier II, Storage Facility Rental Clerk, and

Furniture Rental Consultant.   (Id. at p. 26).   The ALJ ruled that

Plaintiff has not been under a disability, as defined by the

Social Security Act, for a period of twelve months from March 25,

2015 through April 18, 2017.   (Id.)


V.   Remand Is Appropriate To Enable The ALJ To Properly Consider
     The Treating and Examining Physicians’ Opinions Regarding
     Plaintiff’s Limitations


     Plaintiff argues that the ALJ did not properly consider the

opinions of Plaintiff’s treating and examining physicians but


                                21
instead credited one non-examining physician.

     Remand is required for the ALJ to properly evaluate the

opinions of primary physician Dr. Biedel, Neurosurgeon Dr.

Rogers, Neurologist Dr. Powell, Endocrinologist Dr. Singer, and

the Hawaii State examining physician Dr. Kau.


     A.   The ALJ Did Not Provide Clear And Convincing Reasons
          For Rejecting The Opinions Of Plaintiff’s Primary
          Treating Physician, Dr. Biedel, Or For Rejecting
          Plaintiff’s Own Symptom Testimony


     A treating physician’s opinion is entitled to the greatest

weight because the treating physician is hired to examine and

treat the patient over an extended period of time and has the

best opportunity to assess the claimant.   Magallanes v. Bowen,

881 F.2d 747, 751 (9th Cir. 1989).    Treating physicians are “most

able to provide a detailed, longitudinal picture of [a

claimant’s] medical impairment(s).”   20 C.F.R. §§ 404.1527(c),

416.927(c).

     An ALJ must state clear and convincing reasons that are

supported by substantial evidence in order to reject the opinion

of the treating physician.   Bayliss v. Barnhart, 427 F.3d 1211,

1216 (9th Cir. 2005).


          1.   The ALJ Did Not Provide Clear And Convincing
               Reasons For Rejecting The Medical Opinions Of Dr.
               Anne Biedel


     Plaintiff’s primary care treating physician, Dr. Anne

                                22
Biedel, M.D., examined Plaintiff on more than 25 different

occasions for the two years following his grand mal seizure in

March 2015.   (AR at pp. 217-379, ECF No. 17).    Plaintiff was

diagnosed with a seizure disorder, osteoporosis, and lumbar

degenerative disc disorder with fractures.

     Plaintiff suffered four separate injuries following his

initial grand mal seizure on March 24, 2015.

     First, Plaintiff’s March 24, 2015 grand mal seizure caused

him to break his right femur.   (Id. at p. 310).    Plaintiff

underwent surgery to have a metal rod placed in his leg and he

suffered “shortening and abduction of [his] right lower

extremity” as a result.   (Id. at p. 313).

     Second, on July 5, 2015, Plaintiff fell at the beach and

injured his knee and fractured his toes.     (Id. at p. 366).

     Third, on January 24, 2016, Plaintiff fell in the bathtub,

and hit his head on the shower and edge of the tub, causing head

and face lacerations.   (Id. at p. 480).   Plaintiff also suffered

vertebral fractures that include a burst fracture and a

compression fracture in his spine.    (Id. at pp. 384-85).

     Fourth, Plaintiff suffered a second grand mal seizure on May

17, 2016.   (Id. at p. 641).   Plaintiff went to the emergency room

and had another seizure while he waited in the ER.     (Id. at p.

647).

     Dr. Biedel examined Plaintiff throughout the progression of


                                 23
his infirmities.   She referred Plaintiff to numerous specialists

and prescribed Plaintiff medications and physical therapy for his

ailments.   Plaintiff consistently attended physical therapy and

tried various medications but still had pain in his hips, leg,

and back.

     The records from Dr. Biedel indicate Plaintiff suffered

numerous side-effects from medications for pain and seizures

including vomitting and nausea.    Plaintiff’s frequent complaints

of pain and limitations in his ambulation are noted throughout

Dr. Biedel’s extensive treatment history of Plaintiff.

     Despite the extensive treatment record, the ALJ did not

discuss the lengthy treatment record in the written decision.

The ALJ cited certain medical records but did not address the

numerous medical opinions of Dr. Biedel except for the letter she

wrote on November 14, 2016.    The November 14, 2016 letter from

Dr. Biedel stated that she believed Plaintiff was “disabled.”

(AR at p. 24, ECF No. 15).    The ALJ found as follows:

     An opinion on disability is reserved to the
     Commissioner ... and Dr. Biedel does not provide a
     function-by-function analysis. Given that the claimant
     had not taken seizure medication regularly, and there
     are only minimal neurological findings, I find that it
     is not necessary to recontact Dr. Biedel for a
     function-by-function analysis, because the medical
     evidence does not support a finding of disability, nor
     does it support addition [sic] functional limitations
     beyond those adopted above.
     (Id.)


     The ALJ is correct that the ultimate opinion on disability

                                  24
is reserved for the agency; however, the ALJ is required to

develop the record and evaluate the medical opinions provided.

Howard v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003).       The ALJ

may not substitute his own judgment for the judgment of

Plaintiff’s treating physicians.        The ALJ must provide clear and

convincing reasons for rejecting the treating physician’s opinion

and it must be supported by substantial evidence.       The ALJ’s

blanket disagreement with Dr. Biedel’s assessment of Plaintiff’s

physical limitations, without more, is insufficient.

     The ALJ is required to consider factors such as the length

of the treating relationship, the frequency of examination, the

nature and extent of the treatment relationship and the

supportability of the treating physician’s opinion in evaluating

its weight.      Trevizo v. Berryhill, 871 F.3d 664, 676 (9th Cir.

2017).   Failure by the ALJ to evaluate these factors with respect

to the treating physician’s opinion constitutes reversible legal

error.   Id.     The ALJ did not consider these factors and remand is

required.


            2.     The ALJ Erred By Improperly Rejecting The Treating
                   Physicians’ Opinions In Favor Of A Non-Treating
                   Physician


     Contrary to the ALJ’s opinion, there are significant

objective medical tests in the record, including x-rays, MRIs and

neurological findings by Plaintiff’s treating physicians.       There


                                   25
are detailed medical records from Dr. Biedel and the records from

Dr. Ching, Dr. Rogers, and Dr. Powell.

     Dr. Biedel found that the medical data and physical

examinations indicated that Plaintiff was unable to stand for

long periods of time, is required to sit down often, and could

not work due to pain in his low back and hips.    (AR at p. 447,

ECF No. 15).   The ALJ did not address the specific findings in

Dr. Biedel’s treating records, but rather, he rejected her

opinion in its entirety in favor of the opinion of non-examining

physician, Dr. Harold Milstein, who never examined or treated the

Plaintiff.

     In some instances, a non-examining physician may review the

claimant’s medical records to assist the ALJ in his or her

assessment of the claimant’s residual functional capacity.      An

ALJ may not rely on the opinion of a non-examining physician

alone to reject the opinion of the treating physician as to the

severity of the claimant’s impairments.    Lester v. Chater, 81

F.3d 821, 830-31 (9th Cir. 1995).

     Dr. Milstein’s opinion was not based on his own clinical

findings but on a review of only part of Dr. Kenneth Kau’s

assessment of Plaintiff.   Dr. Milstein’s review was limited to

Exhibit 19F which included Dr. Kau’s first two examinations of

Plaintiff, not the third examination.    (AR at p. 55).   Dr.

Milstein never reviewed Plaintiff’s treatment records from other


                                26
physicians.      The ALJ was required to provide specific and

legitimate reasons for discounting the treating physicians’

opinions in favor of Dr. Milstein’s opinion.       Morgan v. Comm’r,

169 F.3d 595, 600 (9th Cir. 1999).       The ALJ failed to do so.

       In addition, the ALJ relied on Dr. Milstein’s opinion to

determine Plaintiff’s limitations.       The ALJ did not incorporate

Plaintiff’s pain into the limitations.       Dr. Milstein did not

consider the level of pain Plaintiff would experience when

testifying as to Plaintiff’s ability to perform work.       (Id. at p.

60).    Dr. Milstein stated that his assessment was based on

functional limitations that would not cause Plaintiff further

injury, but he expected Plaintiff would experience pain in

performing those functions.      (Id.)   The record is unclear as to

whether the ALJ properly considered the testimony regarding

Plaintiff’s level of pain when determining the residual

functional capacity.


            3.     The ALJ Erred In Making His Own Interpretations Of
                   The Raw Medical Data


       Courts in the Ninth Circuit Court of Appeals jurisdiction

have repeatedly found that an ALJ may not reject the opinion of a

treating physician based on his or her own interpretation of raw

medical data.      Tackett v. Apfel, 180 F.3d 1094, 1102-03 (9th Cir.

1999); see Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007);

Banks v. Barnhart, 434 F.Supp.2d 800, 805 (C.D. Cal. 2006).

                                   27
     Here, there were medical opinions based on objective data

set forth by Plaintiff’s treating and examining physicians.       The

ALJ erred when he rejected their opinions in favor of his own

interpretation of the medical evidence.     Tackett, 180 F.3d at

1102-03.


           4.   The ALJ Erred In Discrediting The Plaintiff’s Own
                Symptom Testimony Without Providing Clear And
                Convincing Reasons


     The ALJ rejected Plaintiff’s testimony regarding his

symptoms including his level of pain without providing specific,

clear and convincing reasons for doing so.     Brown-Hunter v.

Colvin, 806 F.3d 487, 493 (9th Cir. 2015).     The record reflects

that the ALJ made factual errors regarding Plaintiff’s symptom

testimony.

     For example, the ALJ found that Plaintiff testified that he

could perform daily activities.    The ALJ reviewed Plaintiff’s

initial application and found that Plaintiff initially “stated

that he could make simple meals and shop in stores (which is not

consistent with his testimony....”     (AR at p. 22).    A review of

the record, however, demonstrates that Plaintiff’s statement on

his initial application is entirely consistent with his

testimony.   In his initial application, Plaintiff states that he

goes to stores but requires friends to drive him.       (Id. at pp.

236, 262).   At the hearing, Plaintiff testified, as follows:


                                  28
           ALJ: Do you go shopping from time to time?

           Pla: Yes, although I go with friends who assist.

           ALJ: Okay. Can you go to the grocery store, get a
                cart, walk up and down the aisles, pick out
                the items you need, put them in a basket?

           Pla: No.

           ALJ: Why not?

           Pla: It’s very hard to reach. It’s – I can’t bend
                down. I have to crouch down. It’s quite
                difficult.

           ALJ: When’s the last time you were in a store?

           Pla: A week and a half ago.

           ALJ: All right. Do you use a cane, a walker or a
                wheelchair to get around?

           Pla: Yes.

           ALJ: Did you – what do you use?   What do you use?

           Pla: Oh, I have a cane.

           (AR at pp. 52-53).

     There was no inconsistency between Plaintiff’s testimony

about his shopping activities and the statement on his initial

applications that he goes to the grocery store with assistance.

The ALJ erred in discrediting Plaintiff’s testimony on this

basis.   Brown-Hunter, 806 F.3d at 493.


           5.   The ALJ Erred In Discrediting Plaintiff Based On
                His Purported Failure To Take Medication


     The ALJ claimed that Plaintiff did not regularly take


                                29
medication.    The record demonstrates that Plaintiff took various

types of pain, osteoporosis, and seizure medication but had

difficulty with side-effects.   Numerous physicians found that

Plaintiff suffered gastrointestinal issues from medications as

mild as Advil and Tylenol.

     The ALJ is not allowed to make his own assessment as to the

efficacy of the Plaintiff’s medications in order to reject the

medical findings of the treating physicians.   Smith v. Colvin,

2016 WL 4059627, *3-*4 (C.D. Cal. July 27, 2016); Ceja v. Colvin,

2013 WL 5492046, *9 (C.D. Cal. Sept. 30, 2013).


          6.     The Administration Erred In Failing To Consider
                 Dr. Biedel’s Supplemental Medical Opinion Provided
                 To The Appeals Council


     Dr. Biedel provided further medical analysis to the Appeals

Council that directly contradicted the ALJ’s findings.

     The Government argues that the Court should disregard this

part of the record.   The Government misunderstands the caselaw.

The Ninth Circuit Court of Appeals in Brewes v. Comm’r of Soc.

Sec. Admin., 682 F.3d 1157, 1162 (9th Cir. 2012), explained that

relevant evidence that was not submitted to the ALJ but was

submitted for the first time on appeal to the Appeals Council

must be considered by the District Court.

     The evidence submitted to the Appeals Council includes a

letter from Dr. Biedel on May 26, 2017.   (Supplemental AR at p.


                                 30
652, ECF No. 20).     The letter is particularly relevant because it

set forth Dr. Biedel’s extensive treatment of the Plaintiff and

provides details into Plaintiff’s limitations that directly

contradict the ALJ’s residual functional capacity assessment.

(Supplemental AR at p. 652, ECF No. 20).

     The letter states that Plaintiff continued to suffer for two

years after his grand mal seizure and explains that his

infirmities make it so that:

     [Plaintiff] has continued to have difficulties walking,
     standing and sitting for very long due to pain in his
     right hip and knee which he injured after another fall.
     Because of his lumbar fractures and degeneration of
     discs he also has a radiculopathy that causes his left
     leg to feel numb and painful. He must use a cane to
     stabilize his gait....Mr. Nicholson is in constant
     pain. He is unsteady on his feet and cannot tolerate
     staying in certain positions for very long. He is in
     constant danger of falling and breaking bones. I
     believe he is unable to be gainfully employed in any
     capacity.

     (Id.)

     The agency was required to address the findings of

Plaintiff’s treating physician and it failed to do so.

     On remand, the ALJ is required to properly evaluate the

opinion of Dr. Biedel and Plaintiff’s testimony as to his

symptoms and limitations.


     B.      The ALJ Did Not Provide Clear And Convincing Reasons
             For Rejecting The Opinion Of Examining Physician Dr.
             Kenneth Kau, M.D.


     Dr. Kenneth Kau, M.D., from the State of Hawaii Department

                                  31
of Human Services, conducted three separate physical examinations

of Plaintiff in order to determine whether Plaintiff was eligible

for State benefits due to his disability.

     In July 2016, October 2016, and January 2017, Dr. Kau found

Plaintiff was incapacitated and unable to work.

     The ALJ rejected Dr. Kau’s opinion without clear and

convincing evidence.


          1.   The ALJ Made Factual Errors In Reviewing Dr. Kau’s
               Medical Evaluations Of Plaintiff


     The ALJ did not name Dr. Kau in the written decision.

Instead, the ALJ referred to multiple physicians from the State

of Hawaii Department of Human Services having examined Plaintiff.

The ALJ stated as follows:

     State of Hawaii Department of Human Services (“DHS”)
     doctors concluded in July, October and November 2016 as
     well as January 2017 that the claimant was
     incapacitated and could only perform extremely less-
     than-sedentary exertional-level work through May
     2017....The DHS doctors only briefly examined the
     claimant, but more importantly, their statements do not
     indicate that the 12-month duration requirement is
     satisfied (SSR 82-52). Thus, I do not give great
     weight to the DHS doctors’ findings.

     (AR at p. 24, ECF No. 15).

     The ALJ made a factual error in reviewing Plaintiff’s

medical records.   Only Dr. Kau from the State of Hawaii

Department of Human Services examined Plaintiff.   There were not

brief examinations by three separate doctors as stated by the


                                  32
ALJ.

            2.    The ALJ Did Not Properly Review Dr. Kau’s Findings
                  As To The Expected Duration Of Plaintiff’s
                  Incapacitation


       Dr. Kau found that Plaintiff had been unable to work from at

least March 2016 when Plaintiff underwent imaging that revealed

he had suffered multiple spinal fractures.    (Id. at pp. 384, 560-

61, 637).    Dr. Kau found that Plaintiff remained incapacitated

and was unable to work until at least May 2017, more than a year

later.    (Id.)

       Dr. Kau evaluated Plaintiff pursuant to Hawaii

Administrative Rule § 17-658-5(a) and found Plaintiff suffered

from an impairment “which has lasted or may be expected to last

for a continuous period of not less than twelve months.”

       The ALJ erred in finding that Dr. Kau did not find that

Plaintiff’s incapacitation lasted or was expected to last more

than twelve months.    Dr. Kau applied Hawaii Administrative Rule §

17-658-5(a) and found that Plaintiff had met the 12-month

duration requirement.    Dr. Kau found that Plaintiff had been

unable to work from at least March 2016 (when Plaintiff suffered

multiple spinal fractures) through at least May 2017.    (Id. at

pp. 560-61, 637).

       Dr. Kau conducted physical examinations of Plaintiff on

three occasions: July 27, 2016, October 26, 2016, and January 25,

2017.    The first physical examination took place more than 16

                                  33
months after Plaintiff’s alleged onset date of disability of

March 25, 2015, the day after Plaintiff suffered a grand mal

seizure causing him to break his right femur.    Plaintiff’s right

leg was shortened as a result of the surgery.    Plaintiff began to

experience hip and back pain after suffering numerous falls.

Plaintiff was later diagnosed with severe osteoporosis and

multiple lumbar fractures in his vertebrae.

     In March 2016, Plaintiff suffered from a burst fracture and

a compression fracture in his spine.    (Id. at pp. 384-85).   There

were also osteoporotic fractures in his spine.    Plaintiff was

prescribed a back brace and was told by his physician that he

could not work.   (Id. at p. 386).

     Dr. Kau found that Plaintiff remained incapacitated from

March 2016 until at least May 2017.    At each of Dr. Kau’s

evaluations in 2016 and 2017, Dr. Kau found that Plaintiff was

unable to work.   Dr. Kau required Plaintiff to return for further

physical examinations and Plaintiff complied.    Dr. Kau found that

Plaintiff was improving with physical therapy but remained

incapacitated.

     The ALJ did not properly review Dr. Kau’s findings.

Instead, the ALJ found that the duration requirement that

Plaintiff be disabled for a minimum of twelve months was not

satisfied by Dr. Kau’s findings.     The ALJ’s finding is belied by

the record.   The ALJ acknowledged that Plaintiff was initially


                                34
incapacitated following his seizure in March 2015.    (AR at p. 23,

ECF No. 15).   The ALJ did not provide an assessment of when he

believed that Plaintiff was able to return to work.

     Plaintiff suffered new injuries in July 2015 and January

2016.   The treating and examining physicians, including Dr. Kau,

all found that Plaintiff remained incapacitated until at least

May 2017.

     Dr. Kau first examined Plaintiff on July 27, 2016, more than

a year after his femur surgery, and found that Plaintiff remained

disabled.   Dr. Kau found that Plaintiff continued to be disabled

after his first examination.   The record shows that Dr. Kau found

Plaintiff was disabled until at least May 2017, more than two

years after Plaintiff suffered his grand mal seizure and more

than a year after his subsequent spinal fractures.    (Id. at p.

637).

     Importantly, Dr. Kau was required under Hawaii State law to

find Plaintiff’s disability lasted or would last a minimum of 12

months in order for him to find Plaintiff unable to work.    Haw.

Admin. Rules § 17-658-5(a).    The ALJ did not address the Hawaii

State regulation.

     The Government argues that Dr. Kau did not find Plaintiff

was “permanently disabled” and did not refer him directly for SSI

benefits by checking a box on the form filled out by Dr. Kau. The

ALJ made no findings as to Dr. Kau’s completion of the forms.


                                 35
The ALJ made factual errors and stated that Plaintiff was

evaluated by different physicians and never even named Dr. Kau in

his decision.   The Court cannot assess the ALJ’s reasoning with

respect to Dr. Kau’s completion of the forms when the record does

not provide any findings by the ALJ on the issue.

     The record is clear that Dr. Kau’s examinations and findings

as to Plaintiff’s limitations directly contradict the ALJ’s

residual functional capacity assessment.    The ALJ did not provide

clear and convincing evidence for rejecting the examining

physician’s opinion.   Bayliss, 427 F.3d at 1216.   Remand is

required for the ALJ to properly evaluate Dr. Kau’s opinion.


     C.   The ALJ Did Not Assess Dr. Rogers, Dr. Singer, and Dr.
          Powell’s Opinions


     The ALJ is required to develop the record and evaluate the

medical opinions provided.   Howard, 341 F.3d at 1012.   The ALJ

did not assess the medical opinions of Plaintiff’s neurosurgeon,

neurologist, or endocrinologist in the record.


          1.    Neurosurgeon Dr. Thomas Rogers, M.D.


     On March 17, 2016, Plaintiff was examined by neurosurgeon

Dr. Thomas Rogers, M.D.   (AR at pp. 384-86, ECF No. 15).   Dr.

Rogers found Plaintiff had fractures in his vertebrae causing

back pain and that his “pain in the back is worse with sitting or

standing.”   (Id. at p. 384).   Dr. Rogers found that “when the

                                 36
pain is severe, it can go up to 8/10 in severity.    It gives him

some depression, fatigue, and trouble sleeping.”    (Id.)   Dr.

Rogers additionally stated that Plaintiff “is very sensitive to

pain medication, Tylenol, Motrin.”    (Id.)   Dr. Rogers prescribed

a back brace for Plaintiff.   (Id.)   Dr. Rogers stated that “it is

unusual for a man his age to have osteoporosis.”    (Id. at p.

385).   Dr. Rogers estimated it would be a minimum of 2 to 6

months before Plaintiff could return to work.    (Id. at p. 386).

     At a follow-up appointment on May 12, 2016, Dr. Rogers

concluded that Plaintiff continued to have pain.    (Id. at p.

383).   Dr. Rogers found that Plaintiff could be taken out of the

back brace, but he stated that more than a year after Plaintiff’s

March 25, 2015 alleged onset date of disability due to his grand

mal seizure, “[Plaintiff] cannot return to work as a waiter at

this time certainly.   He still has residual back pain.”    (Id.)

     The ALJ never addressed Dr. Rogers’ findings.


           2.   Endocrinologist Dr. Frank Singer, M.D.


     On April 14, 2016, Plaintiff was examined by endocrinologist

Dr. Frank Singer, M.D.   (Id. at pp. 398-402).   Dr. Singer found

that Plaintiff suffered from “osteoporosis on bone density of the

left femoral neck with osteopenia of the total hip and spine.”

(Id. at p. 399).

     Dr. Singer found that some osteoporosis medications proved


                                37
ineffective with Plaintiff and others upset Plaintiff’s

gastrointestinal system but he prescribed Plaintiff Fosamax to

try for one year.    (Id. at pp. 399-400).

     The ALJ did not address Dr. Singer’s findings.


           3.    Neurologist Dr. George E. Powell, M.D.


     On June 13, 2016, Plaintiff was evaluated by neurologist Dr.

George E. Powell, M.D.    Dr. Powell found that Plaintiff had been

diagnosed with acute osteoporosis and had difficulty tolerating

medications.    (Id. at p. 454).   Dr. Powell conducted an

electroencephalography (EEG) to monitor electrical activity in

the brain and diagnosed Plaintiff with generalized epilepsy and

seizure disorder.    (Id. at pp. 451, 615).

     In follow-up appointments in 2017, Dr. Powell prescribed

medications for Plaintiff.    (Id. at pp. 600, 615).       One

medication caused dizziness in the Plaintiff and Dr. Powell

switched Plaintiff to an extended release medication for

Plaintiff to take only at night.        (Id. at p. 600).   Dr. Powell

noted that acetaminophen, vicoprofen, and Advil caused nausea and

vomiting in the Plaintiff.    (Id. at p. 601).

     The ALJ also did not address Dr. Powell’s opinion.          As a

whole, the ALJ did not provide a specific assessment of either

Dr. Rogers, Dr. Singer, or Dr. Powell’s medical opinions in the

record.   The Ninth Circuit Court of Appeals held in Marsh v.


                                   38
Colvin, 792 F.3d 1170, 1172-73 (9th Cir. 2015), that an ALJ is

required to specifically address an examining doctor’s opinion.

See 20 C.F.R. §§ 404.1527(c)(1), 416.927(c)(1) (“we will evaluate

every medical opinion we receive”); Montalbo v. Colvin, 231

F.Supp.3d 846, 856-57 (D. Haw. 2017) (finding that ALJ committed

legal error by failing to address the opinions of the treating

and examining doctors).

     Remand is required to allow the ALJ to properly evaluate the

medical opinions of Dr. Biedel, Dr. Kau, Dr. Rogers, Dr. Singer,

and Dr. Powell.   20 C.F.R. §§ 404.1527(c)(1)-(6) 416.927(c)(1)-

(6); Trevizo, 871 F.3d at 675.


                              CONCLUSION


     The Commissioner of Social Security Administration’s

decision is REVERSED AND REMANDED for further proceedings

consistent with this Order.

     IT IS SO ORDERED.

     DATED: November 28, 2018, Honolulu, Hawaii.




Brian J. Nicholson v. Nancy A. Berryhill, Acting Commissioner of
Social Security; Civ. No. 17-00508 HG-KJM; ORDER REVERSING THE
DECISION OF THE SOCIAL SECURITY ADMINISTRATION COMMISSIONER AND
REMANDING THE CASE FOR FURTHER PROCEEDINGS
                                39
